                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JESSICA L. ASHBY,                                CASE NO. C18-1655-JCC
10                          Plaintiff,                 MINUTE ORDER
11           v.

12    UNITED STATES OF AMERICA,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion to continue date for
18   evidentiary hearing (Dkt. No. 24). The motion is GRANTED. Defendant’s evidentiary hearing,
19   currently schedule for July 12, 2019, is CONTINUED to October 4, 2019 at 9:30 a.m.
20          DATED this 8th day of July 2019.
21                                                       William M. McCool
                                                         Clerk of Court
22

23                                                       s/Tomas Hernandez
                                                         Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-1655-JCC
     PAGE - 1
